Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 13, and 25 refer to “a fibrette.”  Investigation of this term yields only results pertaining to SoloVPE from C Technologies, Inc., which appears to be the subject of the present Application.  There is no definition of the term in the Written Description.  For the purposes of examination, the term “fibrette” is herein construed as a member through which optical signals pass that by virtue of insertion and retraction from the flow cell changes the path length of the optical signal through the medium in the flow cell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017/0108481)(priority date 10/16/2015) in view of Dosoretz et al. (5,770,156) and Knight et al. (2008/0087836).
	Regarding claim 1, Chen teaches a method of determining the change in concentration of a substance in solution over time comprising continuously monitoring in real time the ultraviolet spectrum of the substance by detecting the spectrum in a flow through mechanism comprising a light source, a pathlength and a detector and comparing the concentration of the substance over time. (Chen, [0060]; continuous use of a UV-Vis absorption spectrometer which must contain a light source “a UV-Vis light source” a path lengh [inherent in absorption spectrometry] and a detector)
	Chen lacks explicit teaching of a fibrette and the pathlength is altered by moving the fibrette such that multiple measurements of the spectrum are made at different pathlengths.
	Dosoretz teaches a concentration calculating spectrometer suitable for use inline in process monitoring applications in which multiple measurements of the spectrum are made at different pathlengths.  (Dosoretz, throughout but particularly Fig. 5 and associated text at Col. 5 Lines 54-64)  The embodiment shown in fig. 5 includes a variable path length mechanism wherein optical elements 66, 68, 70, and 72 are shown as movable into and out of the flow stream to shorten and lengthen the path length between elements 66 and 68 and between elements 70 and 72 respectively.  Given the contruction applied to the term “fibrette” above, it must be concluded that Dosoretz includes fibrettes, and discloses moving them to change the path length.  See Dosoretz at Col. 5 Line 64 through Col. 6 Line 2.
	It would have been obvious to use the multi-pathlength detector of Dosoretz to monitor the process of Chen in order to allow the entire fluid output of certain gas generators to flow through the system while analyzing the fluid to determine the concentration of a selected gas within the fluid. (Dosoretz, Col. 2 Lines 23 et seq.)

	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the variable pathlength sensing method of Knight in order to reduce variations caused by differential fouling, etc.  See Knight at [0047].
	Regarding claim 2, the combination of Chen and Dosoretz further teaches the concentration of the substance is monitored at more than one location. (Dosoretz, Fig. 5, note locations between 66 and 68 and between 70 and 72)
	Regarding claim 3, the combination of Chen and Dosoretz further teaches the concentration of the substance is monitored at the input and at the outflow. (Dosoretz, Fig. 5, the indicated locations lie at the input and the outflow of the detection unit)
	Regarding claim 13, Chen teaches a method of determining the change in concentration of a substance in solution over time comprising monitoring in real time the ultraviolet spectrum of the substance at discrete time points by detecting the spectrum in a flow through mechanism comprising a light source, a pathlength and a detector and comparing the concentration of the substance at the discrete time points. (See above with respect to claim 1)
	Chen lacks explicit teaching of the pathlength is altered such that multiple measurements of the spectrum are made at different pathlengths at the discrete time points.
	Dosoretz teaches the pathlength is altered such that multiple measurements of the spectrum are made at different pathlengths at the discrete time points. (See above with respect to claim 1)
	It would have been obvious to use the multi-pathlength detector of Dosoretz to monitor the process of Chen in order to allow the entire fluid output of certain gas generators to flow through the et seq.)
	Regarding the subject matter added by amendment, Knight teaches the pathlength is altered to a plurality (2) of dynamically variable (changing in time) pathlengths, such that multiple measurements of the spectrum are made at the dynamically variable pathlengths. (Knight, [0028]-[0034])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the variable pathlength sensing method of Knight in order to reduce variations caused by differential fouling, etc.  See Knight at [0047].

	Regarding claim 14, the combination of Chen and Dosoretz further teaches the concentration of the substance is monitored at more than one location. (Dosoretz, Fig. 5)
	Regarding claim 15, the combination of Chen and Dosoretz further teaches the concentration of the substance is monitored at the input and at the outflow. (Dosoretz, Fig. 5)
	Regarding claims 4-8, the particular genus being detected in Chen is Acetates, and Dosoretz is nonspecific regarding the analytes being detected.  Nevertheless, it would be obvious to one of ordinary skill in the art to use the process of Chen and Dosoretz to detect any desired species where the ultraviolet absorption spectrum of that species is known.
	Claims 9-12, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dosoretz and Skudas (2013/0280788). 
	Regarding claims 9-12 and 21-23, the combination of Chen and Dosoretz lacks explicit teaching of the claimed contexts for operating the method.
	Skudas teaches a process for purification involving, “precipitation and depth filtration; Protein A bind and elute chromatography is performed using the process of the present invention; virus inactivation employs two in-line static mixers; flow-through purification employs activated carbon (AC) 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the method of Chen and Dosoretz in the context of Skudas in order to monitor the process described in Skudas to verify the concentration of particular species throughout the process.
	Regarding claims 25 and 26, monitoring the process described in [0050] would necessarily include the claimed steps.
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.
	Applicant argues that Dosoretz does not disclose moving the fibrette to a plurality of dynamically variable pathlengths and comparing measurements at those dynamically variable pathlengths.  This is debatable, given the previously cited teaching of Dosoretz at Col. 5, Lines 31 et seq. indicating that “because the same pair [meaning emitter and detector] of optical elements is used to make first and second path length measurements, any potential problem associated with differential soiling of optical element pairs is eliminated in certain situations.”  However, notwithstanding this, and assuming arguendo that Applicant is correct in asserting Dosoretz does not teach this feature, Knight is introduced herein as a reference that clearly and unambiguously varies a single path length taking measurements at each.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884